Title: To Thomas Jefferson from William Cocke, 10 May 1825
From: Cocke, William
To: Jefferson, Thomas


Dear Sir,
Columbus Mississippi LowndesCounty
10th May 1825
I beg leave to introduce to you my worthy friend Major Henry S Johnston he is the son in law of Our Old and Mutual freind Governor Leak he can inform you how much I have a right to be thankfull for the Injoyment of all the good health I have had for many years past it is now  about fifty years Since we were engaged together in the support and defence of the liberties of Our Country you are Still doing Good by promoting learning & and the usefull Arts I am indeavouring at this time to follow as far as in my power your Good example in this little Village we have an Accadama, as president of which I am Greatly encouragid by the bord of Trustees who Flatter themselves that the number of scholars will shortly Greatly increase we have upwards of Sixty at this time it is also with Great pleasure that I inform you that near tow hundred Children under the direction of the Misses and Mr Hingsberry are makeing considerable progress in the Choctaw nation & at least half that number are Considerably advanced in learning in the Chickasaw nation through the good exertions of Mr Stewart, Our Old freind David Holmes is a candidate for Governor at Our next Election which will happen in August I expect he will meet with no opposition and I some times flatter my self that I shall again have the pleasure of seeing you at Monticello in Virginia for I should think it time well spent to ride from this place in the Seventy Sixth year of my life & to talk to gather a week on the Adventures of Our past lives please to Accept assurance of the high esteem with which I have the honor to be your Obdt ServantWm Cocke